ANDERSON, Circuit Judge,
concurring:
For purposes of- qualified immunity, the relevant facts are the facts known to the decision-maker. In this case, Lassiter has pointed to no genuine issue of material fact as to what the decision-maker knew.1 In my judgment, the decision-maker did not know facts which clearly indicated that the contract had been extended by mutual agreement. Thus, the decision-maker did not know facts which clearly indicated that Lassiter had a property interest. Accordingly, I concur in and join the opinion by Judge Edmondson for the court.

. Lassiter apparently testified that he understood . the contract to be a 12 month contract; he implies that the decision-maker would have shared that understanding. However, the contract language itself is clear that the contract extended from May 1, 1985, to September 30, 1985, and that it had to be extended by mutual agreement. Lassiter has pointed to no evidence of which I am aware that the decision-maker had knowledge of facts clearly indicating an extension by mutual agreement.